DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(a)(2) because color drawings will not be accepted unless a petition explaining why the color drawings are necessary has been filed and granted. The examiner notes that color drawings do not appear to be necessary in this application.
The drawings are objected to as failing to comply with 37 CFR 1.84(b), because photographs are not ordinarily permitted in utility applications. In this case, the subject matter of the application admits of illustration by drawings. Therefore, a black and white drawing is required in place of the photograph in Fig. 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because solid black shading is not permitted. The solid black shading in Figs. 1, 3, and 5 reduces legibility and does not aid in understanding the invention. Therefore, the shading should be removed.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because the number designating the length of the net is too small to be legible.
The drawings are objected to as failing to comply with 37 CFR 1.84(q) because the lead lines in Fig. 1 corresponding to reference characters “1150” and “OD” partially obscure the corresponding reference characters.
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(2) because the numbers and letters identifying the views in Figs. 1-7 (i.e., “Fig. 1”, “Fig. 2”, etc.) must be larger than the numbers used for reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liao (US Patent No. 7,784,795, hereinafter Liao).
Regarding claim 1, Liao discloses an outdoor portable game (Figs. 1-3; col. 2, lines 32-35) comprising: a game board (toss surface 1) defining a center (toss target area 11; col. 2, lines 44-45); a net (4, Fig. 2) coupled to the center (11) of the game board (col. 2, lines 45-46); and a structure (connection parts 5 and 6, Figs. 1-3) to support the game board (11) a certain height above the ground (Fig. 1; col. 2, line 66-col. 3, line 4).
Regarding claim 3, Liao further discloses the game board (1) comprises a flexible material (col. 2, lines 37-38, “plastic cloth”).
Regarding claim 4, Liao further discloses the structure (5, 6) to support the game board (1) is collapsible (col. 1, lines 58-63; col. 3, lines 30-43).
 Regarding claim 5, Liao further discloses the structure (5, 6) to support the game board (1) further includes a lower platform (toss surface 2, Fig. 1) located underneath the net (4).
Regarding claim 6, Liao further discloses a plurality of bean bags (tossed objects 10, col. 3, lines 5-7; also see col. 1, lines 12-14).
Regarding claim 7, Liao further discloses the game board (1) is donut shaped (i.e., approximating a round shape, with a hole 11 in the middle, Fig. 1; col. 2, lines 38-45).
Regarding claim 8, Liao further discloses the game board (1) comprises a flexible cloth (col. 2, line 38, “plastic cloth”). The surface provided by the taut flexible cloth of Liao is understood to be inherently bouncy, at least to some degree. If there is any doubt regarding the examiner’s conclusion of inherency with respect to the bounciness of Liao’s flexible cloth, see the rejection of claim 8 as anticipated by Kelly, set forth below.
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kelly (US Patent Pub. 2016/0192783, hereinafter Kelly).
Regarding claim 1, Kelly discloses an outdoor portable game (10, Fig. 11; para. 0037) comprising: a game board (game surface 401) defining a center (at central game target 501, Fig. 11); a net (mesh pouch of central game target 501; para. 0086) coupled to the center of the game board (401); and a structure (frame 101) to support the game board (401) a certain height above the ground (Fig. 11).
Regarding claim 2, Kelly further discloses the game board (401) is configured to be capable of being folded in half (as shown in Fig. 1; para. 0027, folding game component 401 shown as “a folded piece of fabric”).
Regarding claim 3, Kelly further discloses the game board (401) comprises a flexible material (para. 0027, “fabric”).
Regarding claim 4, Kelly further discloses the structure (101) to support the game board (401) is collapsible (para. 0054, “collapsible folding sturdy frame”).
Regarding claim 5, Kelly further discloses the structure (101) to support the game board (401) includes a lower platform (seat fabric 201) located underneath the net (501).
Regarding claim 6, Kelly further discloses a plurality of bean bags (para. 0051, line 11-13, “bean bags that are tossed”) configured to fit within the net (501).
Regarding claim 8, Kelly further discloses the game board (401) comprises a flexible cloth (para. 0027, “fabric”), wherein the flexible cloth (401) provides a bouncy surface (see Fig. 11, showing one of the balls 602 bouncing off of the game board 401; also see para. 0033 describing Fig. 7 which similarly shows “one toss ball bouncing off folding game component 401”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Starnes (US Patent No. 5,351,968) discloses a game (1, Figs. 1-2) comprising a donut-shaped game board (2) defining a center (central base opening 3a); a net (5) coupled to the center (3a) of the game board (2); and a structure (legs 10) to support the game board (2) at a certain height above the ground (Figs. 1-2).
Eanniello et al. (US Patent Pub. 2021/0236897) discloses an outdoor portable game (Figs. 1-4) comprising: a game board (10) defining a center (middle hole 54) and configured to be capable of being folded in half (Fig. 3; para. 0029); a net (90) coupled to the center (54) of the game board; a collapsible structure (legs 78, 82) to support the game board (10) a certain height above the ground (Fig. 2); and a plurality of bean bags (118, Fig. 7).
McMurtry (US Patent Pub. 2021/0354015) discloses an outdoor portable game (100, Figs. 1-14) comprising a game board (102) defining a center (114), a net (116) coupled to the center (114), a collapsible structure (106-112) to support the game board (102) at a height above the ground, a lower platform (104) located underneath the net (116), and a plurality of bean bags (para. 0022) configured to fit within the net (116).
Silva (US Patent No. 9,950,230) discloses an outdoor portable game (10, Figs. 2-11) comprising a flexible cloth game board (22) defining a center (32), a net (34) coupled to the center (32), and a collapsible structure (18) to support the game board (22) at a height above the ground.
Berkowitz (US Patent No. 8,915,195) discloses an outdoor portable table (Figs. 1-7) comprising a flexible cloth board (top 12), a net (mesh wells 51) coupled to the board (12), and a collapsible structure (frame 11) to support the board (12) at a height above the ground. The flexible cloth board (12) is removably attached to the support structure (11) with clips (34b, Fig. 2), as disclosed but not claimed. The flexible cloth board (12) is configured to be folded in half by means of a hinged, foldable rigid circular frame (18) to which the flexible cloth board (12) is mounted (col. 1, lines 34-38; col. 7, lines 48-51), as disclosed but not claimed. The flexible cloth board (12) is configured to be stored together with the collapsible support structure (11) in a semi-circular storage bag with a handle (Fig. 7), as disclosed but not claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 17, 2022/